IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20681
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                           LUIS MORENO,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-95-CR-142-14
                       --------------------
                           July 25, 2002


Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Luis Moreno appeals from his conviction of drug-trafficking

and money-laundering conspiracies. Moreno argues that the district

court’s proceedings were void ab initio because the district court

did not make an express, oral, adjudication of guilt or acceptance

of Moreno’s plea agreement.    Moreno persistently and mistakenly

relies on Crain v. United States, 162 U.S. 625 (1896), a case that

was clearly overruled by Garland v. Washington, 232 U.S. 642

(1914), with regard to the issue for which Moreno cites it.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Although the district court did not expressly and precisely state

that the court was accepting the plea and finding the defendant

guilty, the record shows that there could have been no plausible

doubt as to whether Moreno’s plea had been accepted and his guilt

adjudicated.   Because Moreno did not object to the alleged error,

his claim is reviewed for plain error, and he has shown none.         See

United States v. Vonn, 122 S. Ct. 1043, 1048 (2002).             Moreno’s

contention that the district court failed to expressly accept his

plea agreement likewise fails plain-error review because Moreno

received the bargained-for dismissal of other counts.          See United

States v. Morales-Sosa, 191 F.3d 586, 588 (5th Cir. 1999).

     Moreno also contends that his life sentence is improper under

Apprendi v. New Jersey, 530 U.S. 466 (2000).             The Government

contends that Moreno waived his Apprendi contention by waiving his

right to appeal his sentence and that Moreno’s Apprendi contention

is unavailing on its merits.       Moreno’s waiver of any appeal of his

sentence is valid.    See United States v. Robinson, 187 F.3d 516,

518 (5th Cir. 1999); United States v. Portillo, 18 F.3d 290, 292

(5th Cir. 1994).     Even without it, Moreno’s appeal has no merit.

There was no Apprendi violation in the case.         Moreno’s indictment

alleged that he had conspired to possess with intent to distribute

1,000 or   more   kilograms   of   marijuana,   an   offense   carrying   a

statutory maximum penalty of life imprisonment.            21 U.S.C. §§

841(b)(1)(A), 846.    Moreno’s life sentence was within that range.

See United States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000),

cert. denied, 531 U.S. 1182 (2001).


                                     2
AFFIRMED.




            3